TEXAS COURT OF APPEALS, THIRD DISTRICT, AT AUSTIN


                                      NO. 03-14-00746-CV


                                         C. W., Appellant

                                                 v.

               Texas Department of Family and Protective Services, Appellee




            FROM THE 53RD DISTRICT COURT OF TRAVIS COUNTY
   NO. D-1-FM-13-002393, HONORABLE SCOTT H. JENKINS, JUDGE PRESIDING


                                            ORDER

PER CURIAM

               The reporter’s record in this appeal was originally due to be filed on December 1,

2014.    By request to this Court dated December 2, 2014, Chavela V. Crain requested an

extension of time in which to file the record.

               The Texas Rules of Appellate Procedure prohibit this Court from granting

extensions of over 10 days for the filing of reporters’ records in accelerated appeals, including

those from suits for termination of parental rights. See Tex. R. App. P. 35.3(c). Further, any

extensions of time granted for the filing of the reporters’ records may not exceed 30 days

cumulatively. See Tex. R. App. P. 28.4(b)(2). Accordingly, Chavela V. Crain is hereby ordered

to file the reporter’s record in this case on or before December 11, 2014. If the record is not filed

by that date, Crain may be required to show cause why she should not be held in contempt of

court.
              It is ordered on December 4, 2014.



Before Chief Justice Jones, Justices Rose and Goodwin